Bigelow, C. J.
1. This case is rightly here, and presents a question of law for the adjudication of this court. The facts are not in dispute, nor are any inferences of fact to be drawn by the court in order to render judgment on the case stated. In this respect it differs from Cochrane v. Boston, 1 Allen, 480. An agreed statement of facts is analogous to a special verdict. The question in such cases arises, whether, on the facts stated upon the record, or found by the verdict which forms part of the record, the plaintiff is in law entitled to recover. The matter of law is thus apparent on the record, and the parties have a right to appeal from the judgment rendered thereon by the *395court below, under the express provision of Gen. Sts. c. 114, § 10.
2. By St. 1863, c. 254, § 1, no money was payable to a volunteer enlisted into the service of the United States, who was a minor, having a parent or guardian within the Commonwealth, without the consent of such parent or guardian. Under this provision, this consent was made a condition precedent to the right to receive such bounty; and a minor had no right to claim payment, either by himself or an assignee, until due consent in writing had been obtained. The payment of the bounty was not left to the control of the minor. The very object of requiring the consent of the parent or guardian to the payment of it was that the minor should not be induced to enter military service by the offer of a large sum of money in advance, until the person entitled to his services during minority had received an equivalent for them, or assented to their relinquishment. It is clear, therefore, that the defendant had no right to receive the money under the order of the minor, and that it was paid by the Commonwealth under a mistake of fact caused by the fraud of the minor in procuring a forged signature of his mother to be affixed to the order. It is wholly immaterial that the defendant acted in good faith. He acquired no legal right to receive the money under the forged order, and cannot in equity and good conscience retain it against the claim of the Commonwealth.
3. The appointment of the defendant as guardian upon the nomination of the ■ minor, subsequent to the payment of the money by the Commonwealth, and the ratification by the defendant, as guardian, of such payment to himself, can have no effect on the right to maintain this action. The transaction certainly wears the aspect of an attempt to consummate the fraud of the son, by depriving the mother without her consent of any share in or right to control the payment of the bounty. Whatever may have been the motive of the parties to it, it was ineffectual to confer on the defendant any right to hold the money which had been paid to him through mistake. It is very questionable whether the right of the mother to control the payment of the bounty which existed under the provisions of the statute *396could be taken away by a subsequent appointment of a guardian over her son without notice to her. However this may be such subsequent appointment, although it might be the foundation for a new demand upon the Commonwealth for the bounty could not give validity to the previous illegal payment obtained by fraud. Judgment for the Commonwealth.